 In the Matter of DIAMONDMAGNESIUMCO.andUNITED MINEWORKERSOF AMERICA,DISTRICT 50Case No. R-4857.Decided March15,1943Jurisdiction:alloy metals manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to recognize union until certified by the Board ; second contract executedafter petitioner's certification purporting to include employees within pro-posed unit,heldno bar, when contract thereby covered a unit larger than thatcertified by the Board ; election necessary.UnitAppropriatefor CollectiveBargaining:determination of, dependent upondesires of employees as expressed in an election as to whether the employeesinvolved shall constitute a separate unit or be merged with a previouslyestablished unit comprising a parent company and two of its other subsidiaries.Practice and Procedure:motion made at commencement of hearing by petition-ing labor organization to withdraw its petition because it had a contract withthe company, denied, when the contract did not constitute a bar to a determina-tion of representatives.Mr. Glenn SmithandMr. Charles J. Smith,of Cleveland, Ohio, forthe Company.-Mr. Stanley Denlinger,of Akron, Ohio, for District 50.Mr. Samuel Handelman,of Cleveland, Ohio, for the C. I. O. ,Mr. W.W. Flacke,of Willoughby, Ohio, for the A. F. of L.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Mine Workers of America,District 50, herein called District 50, alleging that a question affectingcommerce had arisen concerning the representation of employees ofDiamond Magnesium Co., Painesville, Ohio, herein called the Com=pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Louis Plost, Trial, Examiner.Said hearing was held at Painesville, Ohio, on February 8, 1943:48 N. L. R. B.; No. 15.67521247-43-vol 486 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company, District 50, and United Gas, Coke and ChemicalWorkers of America, Local 161, C. I. 0., and Construction andGeneral Laborers Union, Local 496, A. F. of L., herein called theA. F. of L., appeared, participated, and were afforded full oppor-tunity to be heard, to examine- and cross-examine witnesses, and tointroduce evidence bearing on the issues.'District 50 moved to with-draw its petition during the hearing on the ground that it already had'a contract with the Company. 'Ruling on this motion was reservedfor the Board. In view of the findings set forth in Section III,infra,the motion is hereby denied.The Trial Examiner's, rulings'made at the hearing are free from prejudicial error and are herebyaffirmed.On February 15, 19, and 20, 1943, District 50, the A. Y.of L., and the C. I. 0., respectively, filed briefs which the Board hasconsidered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYDiamond Magnesium Co., an Ohio corporation, is a wholly ownedsubsidiary of Diamond Alkali Company. It operates a defense plantin Painesville Township, Ohio, built by the Defense Plant Corpora-tion, where it manufactures magnesium, and magnesium alloy metalswhich are used entirely by the United States government in the wareffort.The value of the raw materials used at the plant, as well asthe value of the products made by the'plant, exceeds $100,000 annually.II.THE ORGANIZATIONS INVOLVEDUnited Mine Workers of America, District 50, is a labor organiza-tion admitting to membership -employees of the Company.United Gas, Coke and Chemical Workers of America, Local 161,isa labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.Construction and General Laborers Union, Local 496, is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.'The following labor organizations-also entered appearances but subsequently with-drew from the hearing:International Union of Operating Engineers ; International Unionof Firemen and Oilers ; and International Brotherhood of Electrical Workers.United As-sociation of Journeymen,Plumbers and Steamfitters of the United States and Canada movedto intervene,but its motion was denied by the Tiial Examiner since it did not claim to rep-resent any of the Company's employees.--- DIAMON'D MAGNESIUM CO.III.THE QUESTION CONCERNING REPRESENTATION69On November 25, 1942, District 50 wrote the Company a letter,claiming to represent a majority of the Company's employees andrequesting bargaining rights for the employees.The Company re-plied by a letter in which it, in effect, advised District 50 to seekcertification from the Board.As has been indicated heretofore, District 50 moved that its petitionbe withdrawn.The ground advanced in support of this motion wasthat District 50 had, a contract with Diamond Alkali Company andits subsidiaries, and that the Company herein, being a subsidiary, wasincluded in the terms of the contract.The Company took no positionas to the scope of this contract but urged an election.On July 3, f941, the Board certified District 50 as the collectivebargaining representative in a production and maintenance unit com-prising employees of Diamond Alkali Company and two of its sub-sidiaries (the Standard Portland Cement Company and the BuckeyeSoda Company' ).2Shortly thereafter, District 50 negotiated a con-tract covering the employees in the certified unit.This contract ex-pired in May 1942.On May 8, 1942, District 50 negotiated a newcontract for a period ending July 22, 1943.By its terms, this con-tract covers "Diamond Alkali Company and its Subsidiaries, whichnow are in production in.Lake County, Ohio."The following addi-tional language is found therein: "By mutual agreement of the partieshereto, this agreement may be extended to cover other subsidiariesor operations of Diamond Alkali Company."It is unnecessary in this proceeding to determine whether it wasthe intent of District 50 and Diamond Alkali Company to includeDiamond Magnesium Co. within the terms of the second contractabove, for even should that have been the intent, we have recentlyheld that where a contract purports to cover employees in a unitlarger than that certified by the Board, we will not consider thatcontract a bar to a determination of representatives .3We find, there-fore, that District 50's contract with Diamond Alkali Company andits subsidiaries is no bar to a present determination of representatives,of employees of Diamond Magnesium Co.A statement of a Field Examiner of the Board, introduced in evi--dence at the hearing, indicates that District 50; the C. LO., and thesMatter of The Diamond Alkali Company,The Standard Portland Cement Company, andThe Buckeye Soda CompanyandChemical Workers Federal Labor Union,Local 22162,A. F. L., 33 N.L. R B. 138.3Matterof SavannahElectric and Power CompanyandInternational Brotherhood ofElectricalWorkers,et al.(Cases Nos.R-4805 'and R-4806),N. L R. B.,No.-. 70DECISIONS OF NATIONAL -LABOR RELATIONS BOARDA. F. of L. each represents a substantial number of employees in theunit they agreed to be appropriate 4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company.-IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESAfter moving to withdraw its petition, the implied position of Dis-trict 50 as to the appropriate unit-was that the Diamond MagnesiumCo. plant should be included in a unit with the plants of DiamondAlkali Company and its subsidiaries.5Without waiving any of itsrights under its motion to withdraw its petition, District 50 agreedwith the other parties as to the appropriate unit within the "Mag-nesium plant."'rThe "Magnesium plant" is located approximately 1 mile from^the"Alkali plant."A small percentage of the officers and personnel nowat the former plant was transferred there 'from the latter plant.Since the Board has previously certified District 50 as the collectivebargaining representative of employees in a unit consisting of theplants of Diamond Alkali Company and two of its subsidiaries, weshall, under all the circumstances, make no final determination at thistime as to the appropriate unit for employees of the Company.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the unit to which the parties stipulated, namely, all hourlyrated and piece-work employees engaged in production and mainte-nance, including yard employees, but excluding foremen, supervisors,watchmen, guards, clerical employees, nurses, and main laboratoryemployees, who were employed during the pay-roll period immediatelypreceding the date of the Direction of Election herein, subject to thelimitations and additions set forth therein, to determine whether theydesire to be represented by District 50, by the C. 1. 0., by the A. F. of L.,or by none. If a majority of the employees select District 50 astheir 'representative, they will be included in ,the unit now consisting4The statement of the FieldExaminer is summarized in the following table:UnionCards sub-Employeesin unitCards inmittedcontendedforthe unitDistrict 50179428155C I o-----------------------------------------------6142859A F of ------------L-------------------------------------------------143428*134*In addition to these cards, 23 additional "cards in the unit" were submitted by InternationalBrotherhood of Electrical Workers and International Union of Operating Engineers.eThis is the position taken by District 50 in its brief. DIAMOND MAGNESIUM CO.71of employees of Diamond Alkali Company and two of its subsidiaries;if a majority of them choose the C. I. O. or the A. F. of L., then these,employees alone shall be found to constitute an appropriate unit.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by,Section 9(c)Act, and pursuant to Article III, Section 9, of NationalLabor Rela-tions Board Rules and Regulations-Series 2, as amended, it is hereby.DIRECTED that, as part of the investigation to ascertain representatives for the purposes of collective bargaining with DiamondMagnesium Co., Painesville,Ohio, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction of Election,under the direction andsupervision of the Regional Director for the Eighth Region, actingin this matter as agent for the National Labor Relations'Board, andsubject to Article III, Section 10, of said Rules and Regulations,among all hourly rated and piece-work employees of the Companywho are engaged in production and maintenance, including yard em-ployees, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding foremen, supervisors,watchmen,guards, clerical employees,nurses,main laboratory employees,and any who have since quit orbeen discharged for cause, to determine whether they desire to be repre-sented by United Mine Workers of America, District 50, or by UnitedGas, Coke and Chemical Workers of America, Local 161, C. I. 0., orby Construction and General Laborers Union, Local 496, A. F. of L.,for the purposes of collective bargaining,or by none.-MR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Direction.of Election.